August 9, Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION REPORTS SECOND QUARTER 2010 RESULTS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) recorded a net loss of $0.02per share for the second quarter of 2010, compared to a net loss of $0.01 per share recorded for the second quarter of 2009.Consolidated net loss was $933,000 for the second quarter of 2010, compared to a net loss of $594,000 for the prior-year quarter.The current quarter includes a $3.6million ($0.08 per share) decrease in the cash surrender values of company-owned life insurance (“COLI”) policies, while the corresponding prior-year quarter included a $3.7million ($0.08 per share) increase in COLI policies.Due to the seasonal nature of the business, net losses during the second and third quarters are normal and not generally indicative of earnings for a complete twelve-month period. According to Jeffrey W. Shaw, Chief Executive Officer, “Overall, we are pleased with second quarter 2010 operating results for our core business activities.When compared to the second quarter of 2009, natural gas segment operating margin was up over $8million, operating expenses were relatively flat, and financing costs were down $1.6million.The bottom-line results for our construction services subsidiary also improved by $1million over the prior-year quarter.”Shaw concluded by saying, “Recently, Moody’s upgraded our credit rating to Baa2 from Baa3 and both Fitch and -more- Standard & Poor’s revised our credit rating outlook to positive from stable.It’s gratifying to achieve these affirmative changes in such challenging economic conditions.” For the twelve months ended June 30, 2010, consolidated net income was $101.8million, or $2.26per basic share, compared to $63.9million, or $1.45per basic share, during the twelve-month period ended June 30, 2009.The increase between periods reflects higher operating margin, a significant improvement in other income, and lower financing costs.Other income in the current twelve-month period includes a $4.3million ($0.10 per share) increase in the cash surrender values of COLI policies, while the prior twelve-month period included a $7.4million ($0.17 per share) decrease in COLI policies. Natural Gas Operations Segment Results Second Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $8million in the second quarter of 2010 compared to the second quarter of 2009.Differences in heating demand, caused primarily by weather variations in Arizona, provided $4million of the operating margin increase as temperatures in the current quarter were relatively normal, while temperatures were warmer than normal in the second quarter of 2009.Rate relief provided $4million of the operating margin increase, consisting of $3million in Nevada and $1million in California.Customer growth provided a minimal benefit as 16,000net new customers were added during the last twelve months. -more- Operating expenses for the quarter were virtually unchanged when compared to the second quarter of 2009.Other income, which principally includes returns on COLI policies and non-utility expenses, decreased $7.6million between periods.This was primarily due to a negative swing in the cash surrender values of COLI policies.Net financing costs decreased $1.6million primarily due to the redemption of $100million of subordinated debentures in March 2010. Twelve Months to Date Operating margin increased $45million between periods.Rate relief and rate changes provided a net $18million increase, consisting of rate relief of $10million in Arizona, $14million in Nevada, and $3million in California, partially offset by a decrease of $9million related to the return to a seasonal margin methodology in California in 2009.Differences in heating demand caused primarily by weather variations between periods resulted in a $29million operating margin increase as temperatures in the current period were relatively normal, while temperatures were significantly warmer than normal in the prior-year period.Customer growth contributed $1million in operating margin.Conservation, resulting from economic conditions and energy efficiency, negatively impacted operating margin by an estimated $3million. Operating expenses increased $9.1million, or two percent, between periods principally due to general cost increases and higher employee-related benefit costs.The increase was mitigated by a decline in uncollectible expense.Despite additional plant in service, depreciation expense decreased slightly due to lower depreciation rates in California and Nevada rate jurisdictions. -more- Other income improved $10.9million between periods.This was primarily due to the net change in the cash surrender values of COLI policies.Net financing costs decreased $5.2million between periods due to a reduction in outstanding debt, the redemption of the subordinated debentures, and lower interest rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,825,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED JUNE 30, 2010 2009 Consolidated Operating Revenues $ 385,825 $ 387,648 Net Loss $ 933 $ 594 Average Number of Common Shares Outstanding 45,391 44,730 Loss Per Share $ 0.02 $ 0.01 SIX MONTHS ENDED JUNE 30, 2010 2009 Consolidated Operating Revenues $ 1,054,576 $ 1,077,510 Net Income $ 63,715 $ 49,387 Average Number of Common Shares Outstanding 45,306 44,578 Basic Earnings Per Share $ 1.41 $ 1.11 Diluted Earnings Per Share $ 1.39 $ 1.10 TWELVE MONTHS ENDED JUNE 30, 2010 2009 Consolidated Operating Revenues $ 1,870,890 $ 1,961,342 Net Income $ 101,810 $ 63,933 Average Number of Common Shares Outstanding 45,113 44,176 Basic Earnings Per Share $ 2.26 $ 1.45 Diluted Earnings Per Share $ 2.24 $ 1.44 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, JUNE 30, 2010 2009 2010 2009 2010 2009 Results of Consolidated Operations Contribution to net income (loss) - gas operations $ (4,101 ) $ (2,736 ) $ 61,216 $ 47,116 $ 93,520 $ 56,437 Contribution to net income - construction services 3,168 2,142 2,499 2,271 8,290 7,496 Net income (loss) $ (933 ) $ (594 ) $ 63,715 $ 49,387 $ 101,810 $ 63,933 Basic earnings (loss) per share $ (0.02 ) $ (0.01 ) $ 1.41 $ 1.11 $ 2.26 $ 1.45 Diluted earnings (loss) per share $ (0.02 ) $ (0.01 ) $ 1.39 $ 1.10 $ 2.24 $ 1.44 Average outstanding common shares 45,391 44,730 45,306 44,578 45,113 44,176 Average shares outstanding (assuming dilution) - - 45,698 44,848 45,484 44,461 Results of Natural Gas Operations Gas operating revenues $ 305,269 $ 316,744 $ 919,778 $ 951,850 $ 1,582,771 $ 1,648,942 Net cost of gas sold 147,736 167,685 499,991 563,495 803,126 914,193 Operating margin 157,533 149,059 419,787 388,355 779,645 734,749 Operations and maintenance expense 86,935 86,846 173,640 171,508 351,074 341,359 Depreciation and amortization 42,146 41,873 84,842 84,212 167,480 168,607 Taxes other than income taxes 9,616 9,504 19,382 19,615 37,085 36,585 Operating income 18,836 10,836 141,923 113,020 224,006 188,198 Other income (deductions) (5,176 ) 2,423 (5,707 ) 637 246 (10,670 ) Net interest deductions 18,862 18,531 36,886 36,713 74,264 77,519 Net interest deductions on subordinated debentures - 1,932 1,912 3,865 5,778 7,730 Income (loss) before income taxes (5,202 ) (7,204 ) 97,418 73,079 144,210 92,279 Income tax expense (benefit) (1,101 ) (4,468 ) 36,202 25,963 50,690 35,842 Contribution to net income (loss) - gas operations $ (4,101 ) $ (2,736 ) $ 61,216 $ 47,116 $ 93,520 $ 56,437 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA JUNE 30, 2010 FINANCIAL STATISTICS Market value to book value per share at quarter end 118 % Twelve months to date return on equity total company 9.2 % gas segment 8.9 % Common stock dividend yield at quarter end 3.4 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 1,066,108 8.86 % 10.00 % Southern Nevada 819,717 7.40 10.15 Northern Nevada 116,584 8.29 10.15 Southern California 143,851 7.87 10.50 Northern California 52,285 8.99 10.50 South Lake Tahoe 11,815 8.99 10.50 Paiute Pipeline Company (1) 84,717 9.47 12.00 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, (In dekatherms) 2010 2009 2010 2009 Residential 47,556,591 43,542,586 70,987,598 64,514,089 Small commercial 18,216,906 17,326,439 30,312,892 29,331,177 Large commercial 6,179,464 6,690,623 11,212,962 12,189,966 Industrial / Other 3,014,098 3,964,783 6,311,663 8,749,530 Transportation 49,168,221 51,909,999 101,647,613 112,965,316 Total system throughput 124,135,280 123,434,430 220,472,728 227,750,078 HEATING DEGREE DAY COMPARISON Actual 1,446 1,252 2,017 1,727 Ten-year average 1,335 1,323 1,895 1,875 Heating degree days for prior periods have been recalculated using the current period customer mix.
